DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 06/27/2022 is acknowledged.
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected interview, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) determining a tool path for additive manufacturing. 
The limitations of steps (A) and (B) of claim 1, and as further modified by dependent claims 2-7, recite a method for determining a tool path for an additive manufacturing apparatus which, under its broadest reasonable interpretation, covers performance of the limitation in the mind and inputting the path into a physical additive manufacturing system or simply producing the three-dimensional shaped object by hand.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, shaping the three-dimensional shaped object according to the first shaping data and the second shaping data. However, the process for shaping the three-dimensional shaped object is recited at a high-level of generality, i.e. discharging a shaping material from a discharge unit, such that it amounts to no more than mere instructions to apply the exception using, at most, a generic additive manufacturing system. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element shaping the three-dimensional shaped object amounts to no more than mere instructions to apply the exception using a generic system. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “…a line width for forming a side of the polygon is set…” in lines 3-4. However, it is unclear how the line width of the polygon is set based on the interval between facing sides in adjacent polygons as the “plurality of polygons” is a virtual construct and the specification renders only broad generality of how the line width of the polygon is “based on” the interval between facing sides in adjacent polygons (for example see para 0057 of Applicant’s published specification). 
It appears from the specification that the “line width for forming a side of the polygon” is intended to be a recordation of the information specifying the line width of the second discharge path (para 0057). For the purposes of examination, the limitation “a line width for forming a side of the polygon” is interpreted as being a recording of the line width of the second discharge path.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livesu (From 3D Models to 3D Prints: an Overview of the Processing Pipeline).

In reference to claim 1:
Livesu teaches a method for manufacturing a three-dimensional shaped object in which a three-dimensional shaped object is manufactured by discharging a shaping material from a discharge unit (pg 13 col 1 last paragraph), the method for manufacturing a three-dimensional shaped object comprising:
(A) a step of generating first shaping data including information on a first discharge path for forming an outer shell shape of the three-dimensional shaped object, and information for specifying a line width of the first discharge path (pg 12 col 2 ln 19-25);
(B) a step of generating second shaping data including information on a second discharge path for filling an infill area that is an inner side portion of the outer shell shape, and information for specifying a line width of the second discharge path (pg 13 ln 33-Fig. 9); and
(C) a step of shaping the three-dimensional shaped object according to the first shaping data and the second shaping data (pg 12 col 2 ln 19-25 and pg 12 col 2 ln 19-25), wherein
in step (B), a path indicating a plurality of polygons whose sizes change in a stepwise manner from a shape along an outermost circumference of the infill area to a shape of a central area of the infill area is generated as the second discharge path (pg 13 Fig. 9 “contour parallel” and “Fermat spiral”).

In reference to claim 2:
In addition to the discussion of claim 1, above, Livesu further discloses wherein the shape of the central area is rectangular (pg 13 Fig. 9 “contour parallel” and “Fermat spiral”).

In reference to claim 3:
In addition to the discussion of claim 1, above, Livesu further discloses wherein in step (B), a line width for forming a side of the polygon is set according to an interval between facing sides in adjacent polygons among the plurality of polygons (pg 13 col 1 paragraph beginning with “Dense infills”).

In reference to claim 5:
In addition to the discussion of claim 1, above, Livesu further discloses wherein in step (B), a continuous path indicating the plurality of polygons is generated as the second discharge path (Fig. 9 “Fermat Spiral”).

In reference to claim 6:
In addition to the discussion of claim 1, above, Livesu further discloses wherein in step (B), the second discharge path is continuous with the first discharge path (Fig. 9 “Fermat Spiral”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livesu as applied to claim 1, above, and further in view of Swanson (US20140048969).
In addition to the discussion of claim 1, above, Livesu does not disclose wherein the information for specifying the line width is information indicating at least one of a moving speed of the discharge unit and a discharge amount of the shaping material. However, this is taught by Swanson. Swanson teaches a method for additive manufacturing (para 0011). Swanson further teaches using a narrow extruded line width for exterior printing and a wider extruded line width for interior printing in order to increase throughput while maintaining good part quality (para 0046). Swanson also teaches that the extruded line width is based on the extrusion rate of flowable material and the nozzle speed (paras 0081-0083). It would have been obvious to a person having ordinary skill in the art to utilize at least one of a moving speed of the discharge unit and a discharge amount of the shaping to control the line width in order to improve throughput while maintaining good part quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (Connected fermat spirals for layered fabrication)
Bui (US20160263832)
Jamalabad (US6823230)
Chen (US20180326669)
Hopkins (US8349239)
Lee (US20170259508)
Jaiswal (US20190351620)
Quinonez (US10821633)
Mark (US20150165691)
Burton (US20170176976)
Stevens (US20170015057)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742